Citation Nr: 1760311	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent for traumatic arthritis, right knee, status post total knee replacement and revision.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from January 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Since the last adjudication of the claim the Veteran has submitted additional relevant evidence as part of a claim for entitlement to a clothing allowance.  This evidence was accompanied by a waiver of RO review and, to the extent that the waiver did not encompass the additional information received, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's traumatic arthritis, right knee, status post total knee replacement and revision, does not more nearly approximate severe painful motion or weakness; other intermediate degrees of residual weakness, pain, or limitation of motion; nor is there objective evidence of recurrent subluxation or lateral instability or dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for traumatic arthritis, right knee, status post total knee replacement and revision, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As an initial matter, the Board acknowledges the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  The November 2016 VA examination report of record did not explicitly include range of motion measurements in weight-bearing and non-weight-bearing, but the Veteran had normal range of pain free motion on non-weight-bearing and was noted to have no evidence of pain on weight-bearing.  Testing included both the right and left knee for comparison.  Finally, testing was not done passively and actively, but the Veteran does not contend he has problems with passive range of motion and testing was done on active motion and reported as pain free.  As such, the Board finds the November 2016 VA examination report to be adequate for rating purposes, including consideration of the Court's directives in Correia.  

Neither the Veteran nor his representative has identified any other potential shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits. 

Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran underwent total knee replacement surgery on his right knee in February 2012.  He was awarded a temporary 100 percent disability rating from that time through March 31, 2013, pursuant to 38 C.F.R. § 4.71a, DC 5055.  Thereafter, his disability was rated as 30 percent disabling under DC 5055 for prosthetic replacement of the knee joint.  The Veteran contends that the current 30 percent rating does not accurately reflect the severity of his condition.

DC 5055 allows for a rating of 100 percent for 1 year following implantation of prosthesis.  Thereafter, the code provides for a minimum rating of 30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The knee may also be rated by analogy using DCs 5256 (ankylosis of the knee), 5260 (limitation of flexion), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.  The Board observes that the words "slight," "moderate," and "severe," as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

As will be explained in more detail below, DCs 5256, 5260, 5261, and 5262 are inapplicable here because the Veteran's right knee is not ankylosed ("frozen"), he has full flexion and extension of the right knee, and there is no noted impairment of the right tibia or fibula.

During the applicable appellate time period, the Board finds no objective evidence that would warrant a rating greater than 30 percent.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999). 

Following the February 2012 right knee replacement, the Veteran was seen in April 2012.  At that time, he felt that he was progressing well and rated his pain as 4 out of 10.  Range of motion testing showed active extension limited to 10 degrees (with full passive extension).  Active flexion was to 90 degrees or more.  

In a February 2013 notice of disagreement, the Veteran's representative argued that a 60 percent rating was warranted following the expiration of the temporary total rating due to the prescription of a walking cane, knee brace, and pain medication, as well as instability, limited motion, and chronic pain (as well as having to go through two total knee replacements in a three year period).  

In an April 2014 submission, the Veteran's representative reiterated the arguments advanced in the notice of disagreement and added that the Veteran "has chronic weakness in the right knee as evidenced by the medical necessity for him to be prescribed a walking cane by the Salem VAMC to ambulate.  Otherwise he would not need a walking cane to ambulate."

A January 2015 VA treatment record noted that the Veteran had chronic knee pain that limited his standing or much other activity.  On testing, however, the Veteran's knees were non-tender to palpation and there was normal range of motion.  In October 2015, the Veteran was noted to be independent with respect to activities of daily living.  Records also document participation in water aerobics based on his reports of chronic bilateral knee pain.  

In May 2016, the Veteran continued to take medication for bilateral knee pain, which was helpful.  At that time, he denied any joint pain or swelling, although another record from that time noted pain that was described as 4 out of 10.  

In November 2016, the Veteran was afforded a VA examination.  The examiner noted review of the claims file and medical records.  The Veteran reported "difficulty" with the right knee, but denied flare-ups.  There was functional loss due to difficulty with lifting and carrying.  On testing of the bilateral knees, range of motion of both knees was normal on non-weightbearing without evidence of pain.  In addition, there was no evidence of pain with weightbearing.  There was no tenderness to palpation, but there was crepitus.  On repetitive motion testing, there was no further functional loss or decreased range of motion due to pain, weakness, fatigability, or incoordination.  Muscle strength was normal bilaterally in the flexors and extensors and there was no evidence of associated muscle atrophy.  There was no ankylosis.  The Veteran denied a history of recurrent subluxation, instability, or effusion in either knee.  Joint stability testing was normal bilaterally, including Lachman, posterior drawer, medial instability, and lateral instability testing.  The scar associated with the surgery was not painful, unstable, or having a total area equal to or greater than 39 square centimeters.  The Veteran made regular use of a cane, but no other reported assistive devices.  The Veteran stated that he could not work because he was unable to lift and had no education to do other jobs.

In July 2017, the Veteran continued to report bilateral knee pain.  On testing, the knees were non-tender and there was mild swelling without erythema.  Records note pain reports in the 4 to 5 out of 10 range.

Thus, the Veteran (through his representative) claims that he is entitled to a higher rating due to subjective complaints of severe right knee pain, instability, limited motion, weakness, problems with lifting and carrying, and the need for a walking cane, knee brace and pain medication.  As to the claimed limited motion, the objective treatment and examination reports indicate that at most he had at least 90 degrees of flexion and extension limited to 10 degrees.  At the most recent VA examination the Veteran had full range of flexion and extension without objective evidence of pain.  As previously stated, normal knee extension is to 0 degrees, and normal knee flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The Veteran's limited extension during the period when he had a 100 percent temporary schedular rating he would have been rated at 10 percent under DC 5261.  During the appellate time period, there is no evidence of limited extension to the point that a schedular rating would be warranted and certainly not to the extent that a rating greater than 30 percent would be warranted.  The Veteran's flexion has never been tested to the point that even a 10 percent rating would be warranted under DC 5260.  Thus, the evidence demonstrates that while the Veteran clearly has ongoing chronic knee pain that pain has not limited his range of motion to a compensable level during the appellate time period.  

Moreover, testing during the November 2016 VA examination showed no evidence of instability in either knee and the Veteran did not report problems with instability.  The Veteran's attorney representative has advanced the argument of instability, but there is no objective or subjective evidence of instability during the applicable appellate time period.  The arguments of the Veteran's attorney were initially made during the period when the temporary 100 percent rating was in place and the Veteran has not specifically reported instability problems.  As such, the Board finds the representations of the Veteran's attorney representative of extremely limited probative value and substantially outweighed by the other evidence of record.  Thus, there is no basis for a higher or separate rating under DC 5257 based on instability.

The Board has considered the Veteran's reports of pain and weakness.  As noted above, a 60 percent rating under DC 5055 can be applied where there is severe painful motion or weakness in the affected extremity.  In this case, the Veteran has demonstrated normal range of motion without pain.  In addition, treatment records diagnose reports of pain in the 4 to 5 out of 10 range, which is inconsistent with a finding of severe painful motion.  In addition, the November 2016 VA examination report documented normal muscle strength in the lower extremities and no muscle atrophy.  

The Veteran's representative argues that the use of pain medication, a cane, and a knee brace supports a 60 percent rating under DC 5055.  The pain medication is for the Veteran's pain, which is contemplated in the current 30 percent disability rating.  It is unclear precisely when the Veteran stopped wearing a knee brace, but by the time of the November 2016 VA examination the Veteran was not using a knee brace.  Thus, the use of a brace was utilized during the recovery period for which a temporary total rating has been assigned.  To the extent that it was utilized thereafter is unclear and cannot be a basis for an increased rating.

As to the Veteran's use of a cane, it is unclear whether the cane is used for the Veteran's right knee on appeal or his left knee (for which he also is service-connected).  In either case, with or without use of a cane, the Veteran had pain free motion on both weight bearing and non-weight bearing of the right knee on examination.  To the extent that the cane is used to decrease pain while walking and rising, the Board notes that the current 30 percent rating already contemplates and compensates the Veteran for painful motion.  As such, the Board does not find a basis for granting an increased rating under DC 5055 for the constant use of a cane.

No higher rating under a different DC can be applied.  The Board notes that DC 5055 also allows for a rating greater than 30 percent where the Veteran's residuals consist of intermediate degrees of residual weakness, pain or limitation of motion and a higher rating is warranted under DCs 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (removed semilunar cartilage), 5262 (impairment of the tibia and fibula), 5263 (genu recurvatum) by analogy.

The Veteran's right knee disability is not manifested by nonunion or malunion of the tibia and fibula.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right knee with pain at times, so his disability is clearly not akin to ankylosis.  As such, a higher evaluation is not warranted under DCs 5256, 5258, 5259, 5262, or 5263.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the right knee.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the limitation of motion reported is already contemplated in the disability rating currently assigned.  The Board also finds it extremely significant that the November 2016 VA examination report documented normal muscle strength and the absence of muscle atrophy.  In addition, the Veteran denied flare-ups of pain or other symptoms, suggesting that the findings during the examination were reflective of his normal condition.  Thus, despite the Veteran's reported problems associated with the right knee, he clearly is able to use the knee in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's right knee disability.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted. 

Finally, a separate rating for the Veteran's scar would not be applicable in this case.  The Veteran has a linear scar on the right knee that is well healed and has not been noted to be painful, deep, tender, or otherwise problematic.  As such, a separate compensable rating for the Veteran's right knee scar is not warranted.  See 38 C.F.R. § 4.118, DC 7800-7805. 

As shown above, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent under DC 5055.  The Board finds that a higher rating is not warranted for any period on appeal and, as such, further staged ratings are not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased rating greater than 30 percent for traumatic arthritis, right knee, status post total knee replacement and revision, is denied.


REMAND

During his November 2016 VA examination, the Veteran contended that he could not work because he was unable to lift objects and had no education to do other jobs.  The examiner noted that the Veteran's right knee disability impacted his ability to perform occupational tasks.  In that regard, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  That said, claims for TDIU and the underlying increased rating claim may be adjudicated separately.  Id.  TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability. 

As specific employment information is not of record, the Board cannot adjudicate the claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Thereafter, adjudicate the Veteran's TDIU claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


